                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
      v.                                           ) Criminal Action No.
                                                   ) 18-0012-01-CR-W-DGK
PHILIPPE M. LORA,                                  )
                                                   )
                     Defendant.                    )

            ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                        DEFENDANT’S COMPETENCY

          On August 23, 2018, Defendant was ordered to undergo a competency evaluation.

Defendant was examined by Dr. John Tsanadias, Ph. D., ABPP, and he wrote a report opining that

Defendant is not competent to proceed (Doc. 52).

          On November 20, 2018, Magistrate Judge John T. Maughmer held a competency hearing.

On November 28, 2018, he entered a “Report and Recommendation” finding Defendant is

currently suffering from a mental disease or defect which would prevent him from understanding

the nature and consequences of the proceedings against him or assisting in his defense (Doc. 51).

Neither party objects to his “Report and Recommendation.”

          Therefore, after making an independent review of the record, it is

          ORDERED that Magistrate Judge Maughmer’s Report and Recommendation is adopted in

its entirety. This court finds Defendant is not competent to stand trial at the present time. It is

further

          ORDERED that, pursuant to 18 U.S.C. 4241(d), Defendant Philippe M. Lora is committed

to the custody of the Attorney General for hospitalization and treatment in a suitable facility for a

reasonable time up to 120 days to determine whether there is a substantial probability that in the
foreseeable future, the defendant will attain the capacity to permit the trial to proceed.

        IT IS SO ORDERED.

Date:   December 14, 2018                          /s/ Greg Kays
                                                   GREG KAYS, CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT
